Citation Nr: 1342789	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder, including as secondary to the service-connected bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 



INTRODUCTION

The appellant served in the National Guard between 1983 and 1989, with various periods of active duty for training.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appellant initially requested a hearing before a Veterans Law Judge of the Board in his September 2010 VA Form 9.  He then withdrew his hearing request in an October 2010 statement.  

Thereafter, in February 2013, the Board remanded this claim for additional evidentiary development.  A March 2013 statement submitted by the appellant indicated his desire to be rescheduled for a hearing on this claim.  

The Board notes the appellant previously filed a claim of entitlement to service connection for a bilateral foot disorder, which was denied in a January 2010 rating decision.  He filed a notice of disagreement and the RO issued him a Statement of the Case in December 2011.  However, he did not file a VA Form 9 to perfect this appeal to the Board until March 2013, which is outside of the appeals period.  Therefore, the Board is construing his March 2013 statement as a claim to reopen entitlement to service connection for a bilateral foot disorder.  Additionally, in an April 2013 statement, the appellant raised the issues of entitlement to service connection for heat stroke, water poisoning, irritable bowel syndrome, and panic attacks.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, in October 2010, the appellant withdrew his initial request for a hearing.  However, in a March 2013 statement, he requested he be rescheduled for a video-conference hearing.  Consequently, he is entitled to this hearing before deciding his appeal.  38 C.F.R. § 20.700(a)(2013).  Therefore, a remand is necessary in order to afford the appellant his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a video-conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

